                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE

GLEN FLETCHER,                                        )
JONATHAN HARPER                                       )
MALCOLM MOON,                                         )
JOSEPH ROBINSON, and                                  )
WILLIAM ROBERTSON, JR.                                )
                                                      )
         Plaintiffs,                                  )
                                                      )
                                                      )         CASE NO.         ________________
v.                                                    )
                                                      )
USA GLOBAL LOGISTICS, LLC and                         )
PREZLEIGH TRUCKING, INC.,                             )        JURY DEMANDED
                                                      )
         Defendants.                                  )
                                                      )

                                                 COMPLAINT

         Come Plaintiffs Glen Fletcher, Jonathan Harper, Malcolm Moon, Joseph Robinson, and

William Robertson, Jr., by and through counsel, and, for their Complaint against Defendants USA

Global Logistics, LLC and Prezleigh Trucking, Inc., state as follows:

                                           Summary of the Action

         1.       Plaintiffs were employed by Defendants in a position variously referred to in

industry as a “switcher,” “hostler,” “spotter” or “yard jockey.” This position is not exempt under

the Motor Carrier’s Act exemption or any other exemption to the Fair Labor Standards Act.1

However, Defendants, who had a contract to perform “spotting” services at the Gap distribution

facility in Gallatin, Tennessee, employed Plaintiffs to perform this work, which consisted of

moving (exclusively within the private property of the Gap facility) trailers brought to the Gap


1
        See 29 C.R. § 782.3 (“so-called ‘hostlers’ who ‘spot’ trucks and trailers at a terminal dock for loading and
unloading are not exempt as drivers merely because as an incident of such duties they drive the trucks and tractors in
and about the premises of the trucking terminal”); see also Gordon’s Transports v. Walling, 162 F.2d 203 (6th Cir.
1947).



       Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 1 of 9 PageID #: 1
facility by truck drivers. Plaintiffs would move the trailer from a staging area to a loading bay,

and then later from the bay back to the staging area; however, Plaintiffs never drove on any public

road and, indeed, the vehicle used for the “spotting” was not even registered or plated for use on

public roads. Further, Plaintiff did not load or unload the trailers. Defendants required Plaintiffs

to work overtime in this position, knowing it was non-exempt, but did not pay Plaintiffs overtime

compensation, in violation of the Fair Labor Standards Act.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the claims of Plaintiff and those similarly situated

pursuant to 28 U.S.C. §§ 1331 and 1337 and 29 U.S.C. § 216(b).

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendant

conducted business within the District and employed Plaintiffs at the Gap facility in Gallatin,

Sumner County, Tennessee, within the District of this Court.

                                             PARTIES

       4.       Plaintiffs were employed by Defendants performing work that was not exempt

from the requirements of the FLSA.

       5.      Pursuant to 29 U.S.C. § 216(b), each Plaintiff has consented in writing to serving

as a Plaintiff in this action, and Plaintiffs’ consents are attached hereto as Exhibits 1 through 5.

       6.      Defendant USA Global Logistics LLC (hereafter, “USA Global”) is an Illinois for-

profit limited liability company which has a principal place of business at 255 Madsen Dr.,

Bloomingdale, IL 60108, and may be served by service of process (A) on its President, James

Gineris, (B) on its registered-with-the-Illinois-Secretary-of-State registered agent, David

Schlueter, at 401 W. Irving Park Rd., Itasca, IL 60106 or (C) upon information and belief, by

service upon the Tennessee Secretary of State, Defendant having failed to register a registered an




      Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 2 of 9 PageID #: 2
agent with the Tennessee Secretary of State despite doing business in the State of Tennessee,

including serving as the joint employer of Plaintiffs at the Gap distribution facility in Gallatin,

Tennessee as described more fully below.

         7.    Defendant Prezleigh Trucking, Inc. (hereafter, “Prezleigh”) is a New Mexico for-

profit corporation which has a principal place of business at 9037 Freeman Oaks Cv., Cordova,

TN 38018, and may be served by service of process on its registered-with-the-Tennessee-

Secretary-of-State registered agent, Charles Burton, at 9037 Freeman Oaks Cv., Cordova, TN

38018.

         8.    Each Defendant’s annual sales have, at all relevant times to this Complaint,

exceeded $500,000.00.

         9.    Defendant is an enterprise engaged in commerce or in the production of goods for

commerce, as defined in 29 U.S.C. § 203.

                                       Factual Allegations

         10.   The Gap distributing facility in Gallatin, Tennessee is a facility which distributes

clothing to Gap stores.

         11.   The Gap facility contracts with other companies to perform “spotting” services, as

discussed in more detail below, at the Gallatin Gap facility.

         12.   This contract was previously with a different company; however, in approximately

April, 2021, Defendant USA Global obtained the contract to perform “spotting” services at the

Gallatin Gap facility.

         13.   Upon information and belief, Defendant USA Global contracted with Defendant

Prezleigh for Prezleigh to be the local employer of Plaintiffs.




      Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 3 of 9 PageID #: 3
       14.     Plaintiffs’ paystubs reflect payment from Prezleigh to Plaintiffs and, upon

information and belief, Prezleigh has held itself out to the government as Plaintiffs’ employer.

       15.     However, Plaintiffs were hired by Defendant USA Global and supervised by

Defendant USA Global; Defendant USA Global controlled Plaintiffs’ work and directed that

Plaintiffs work overtime but not be paid overtime compensation.

       16.     Accordingly, Defendant USA Global is a joint employer of Plaintiffs together with

Prezleigh, and jointly liable to Plaintiffs for the deprivations of Plaintiffs’ rights under the Fair

Labor Standards Act to overtime compensation for their overtime work..

       17.     Each Plaintiff has worked for Defendants solely as a “spotter” at the Gap facility

since approximately April, 2021.

       18.     The work of “spotter” is a separate position from the position of over-the-road truck

driver described below; Plaintiffs did not perform the work of an over-the-road truck driver and,

indeed, did not ever throughout their employment with Defendants drive or otherwise work on any

public road or anywhere other than on the private property of the Gap facility.

       19.     Each Plaintiff was assured by Defendants that he would not be called upon to

perform any work other than as a “spotter” on the premises of the Gap facility; for instance, each

Plaintiff would never be called upon to work as an over-the-road truck driver for Defendants (or

either of Defendants).

       20.     Indeed, none of the Plaintiffs have commercial driver’s licenses or federal “medical

cards” required by federal law of drivers of commercial motor vehicles driving in interstate

commerce, and, accordingly, both Plaintiffs and Defendants would be legally prohibited from

having Plaintiffs drive in interstate commerce.




      Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 4 of 9 PageID #: 4
        21.     The work of “spotter” and the “spotting” services Defendants provide at the Gap

facility consist of moving trailers around the property of the Gap facility.

        22.     Specifically, over-the-road truck drivers (again, not Plaintiffs) deliver trailers to the

Gap facility from other locations, leaving the trailers in a staging area on the private property of

the Gap facility.

        23.     After the over-the-road truck drivers disconnect the trailer and leave the trailer,

Plaintiffs, using a vehicle specifically designed for “spotting,” (a TICA Pro-Spotter) move the

trailer either from the staging area to a dock of the Gap facility or to another area of the Gap facility

to be stored until the trailer is ready to be loaded/unloaded at a dock of the Gap facility; after the

trailer is loaded/unloaded at the Gap facility, Plaintiffs then move the trailer back to the staging

area where an over-the-road truck driver (not Plaintiffs) will pick up the trailer and take it to its

ultimate destination.

        24.     Throughout the entire course of Plaintiffs’ work, Plaintiffs never move any trailer

(or drive any vehicle upon) on any public road; the Gap facility is configured so that all of the

movements of the trailer (from staging area to waiting area or dock and back) are all done entirely

on the private property of the Gap facility.

        25.     Stated another way, once a trailer is delivered to the Gap facility by an over-the-

road truck driver, the trailer always stays on the Gap facility property throughout the time Plaintiffs

are “spotting” the trailer within the Gap facility until after Plaintiffs are done with their “spotting”

work relating to the trailer, after which the trailer is removed by an over-the-road truck driver.

        26.     Plaintiffs do not perform any work loading or unloading the trailers; instead, this

work is done by employees of the Gap facility.




      Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 5 of 9 PageID #: 5
       27.     Upon information, in addition to not being actually used on any public road or

highway, the vehicles Plaintiffs use are not licensed, plated, or insured for use on any public road

or highway.

       28.     Each Plaintiff worked more than forty hours in one or more workweeks; in most

weeks Plaintiffs were performing substantial overtime work of as much as seventy hours per week.

       29.     This was in contrast to the previous company that had the Gallatin, Tennessee Gap

facility contract; that company employed more “spotters” but had each employee work less hours

per week.

       30.     Neither the Motor Carrier’s Act exemption to the Fair Labor Standards Act nor any

other exemption to the Fair Labor Standards Act applies to the work of Plaintiffs.

       31.     Therefore, Defendants were required to pay Plaintiffs overtime compensation for

their overtime work at the Gallatin Gap facility.

       32.     However, Defendants did not pay Plaintiffs overtime compensation for their

overtime work (work in excess of forty hours in the workweek) at the Gallatin Gap facility.

       33.     Instead, Defendants paid Plaintiffs the same rate of hourly pay for Plaintiffs’

overtime work as Defendants paid Plaintiffs for their non-overtime work.

       34.     For example, a copy of paystubs to Plaintiff Joseph Robinson are attached hereto

as Exhibits 6 and 7.

       35.     Plaintiff Robinson was credited by Defendants with working 69 hours during the

7-day (one-week) period from April 26, 2021 to May 2, 2021.

       36.     For these 69 hours, Defendants paid Plaintiff Robinson $18.00 per hour for each

hour Plaintiff Robinson worked (including both the first forty hours worked in the workweek and

the hours worked in excess of forty in the workweek).




      Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 6 of 9 PageID #: 6
       37.     Plaintiff Robinson was credited by Defendants with working 51 hours during the

7-day (one-week) period from May 31, 2021 to June 6, 2021.

       38.     For these 51 hours, Defendants paid Plaintiff Robinson $19.00 per hour for each

hour Plaintiff Robinson worked (including both the first forty hours worked in the workweek and

the hours worked in excess of forty in the workweek).

       39.     Plaintiff Glen Fletcher was previously employed prior to and during January 2021

by USA Global performing “spotting” services at the Gap distribution center in Fresno, California.

       40.     Plaintiff Fletcher’s work for USA Global performing “spotting” services at the Gap

distribution center in Fresno, California was essentially the same as Plaintiffs’ work for Defendants

performing “spotting” services at the Gap distribution center in Gallatin, Tennessee.

       41.     Plaintiff Fletcher worked overtime prior to and during January, 2021 for USA

Global at the Fresno, California Gap distributing center, and was paid overtime for that work,

which was essentially identical to Plaintiffs’ work for Defendants at the Gallatin, Tennessee Gap

distributing center; however, USA Global’s manager over “spotting” contracts, Frank Rodriguez,

told Plaintiff Fletcher that USA Global would not pay overtime for overtime work at the Gallatin,

Tennessee Gap facility like it did at the Fresno, California Gap facility.

       42.     Upon information and belief, USA Global continues to employ “spotters” at the

Fresno, California Gap facility, to work those “spotters” in positions essentially identical to the

work of Plaintiffs at the Gallatin, Tennessee Gap facility, and to pay those “spotters” overtime

compensation for those spotters’ overtime work.




      Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 7 of 9 PageID #: 7
                                             COUNT I

                              VIOLATION OF FLSA
                     NONPAYMENT OF OVERTIME COMPENSATION

        43.     Plaintiff incorporates by reference all preceding paragraphs as if the same were set

forth again fully at this point.

        44.     Defendant is subject to the wage requirements of the FLSA because Defendant is

an “employer” under 29 U.S.C. § 203(d).

        45.     During all relevant times, Plaintiffs were covered employees entitled to the above-

described FLSA’s protections. See 29 U.S.C. § 203(e).

        46.     The FLSA requires that covered employees be compensated for all hours worked

in excess of forty (40) hours per week at a rate not less than one and one-half (1½) times the regular

rate at which he is employed. See 29 U.S.C. § 207(a)(1).

        47.     Plaintiffs and their work for Defendants were not exempt from the requirements of

the FLSA.

        48.     Plaintiffs are entitled to be paid overtime compensation for all hours worked over

forty (40) in a workweek pursuant to 29 U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112.

        49.     Defendant knowingly failed to compensate Plaintiffs at a rate of one and one-half

(1½) times their regular hourly wage for hours worked in excess of forty (40) hours per week, in

violation of 29 U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112.

        50.     Defendant has willfully violated the FLSA by engaging in a pattern or practice (or

patterns or practices) of failing to pay employees overtime compensation earned.

        51.     Pursuant to 29 U.S.C. § 216(b), employers, such as Defendant, who fail to pay an

employee wages in conformance with the FLSA shall be liable to the employee for the unpaid




      Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 8 of 9 PageID #: 8
minimum and overtime wages, an additional equal amount as liquidated damages, reasonable

attorney’s fees, and costs of the action.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff prays that the Court:

       A.      Issue process and bring Defendants before the Court;

       B.      Empanel a jury for the trial of all issues of fact;

       C.      Enter a judgment awarding Plaintiffs damages in the amount of the unpaid overtime

compensation, plus liquidated damages in a like amount, in amounts to be proven at trial;

       D.      Award Plaintiffs all costs of litigation, including expert fees and attorneys’ fees;

       E.      Grant Plaintiffs such other further and/or general, legal and/or equitable relief to

which they are entitled or which the Court otherwise deems appropriate.



                                               Respectfully submitted,

                                               /s/ Mark N. Foster
                                               Mark N. Foster
                                               Law Office of Mark N. Foster, PLLC
                                               P.O. Box 869
                                               Madisonville, KY 42431
                                               (270) 213-1303
                                               Mfoster@MarkNFoster.com
                                               Counsel for Plaintiffs




      Case 3:21-cv-00513 Document 1 Filed 07/06/21 Page 9 of 9 PageID #: 9
